Madsen, J.
Richard Garrett Turay has filed a personal restraint petition challenging his civil commitment as a sexually violent predator. This personal restraint petition, his third, was filed in the Court of Appeals well over one *74year from the time of his commitment, thus raising the issue whether RCW 10.73.090’s one-year time limit for filing a personal restraint petition applies. We hold that the one-year time limitation applies under RCW 7.36.130, which incorporates the time allowed in RCW 10.73.090. We also reject Turay’s claim that there has been a significant change in the law bringing him within an exception to the one-year limitation. Finally, we conclude that Turay has filed, at best, a “mixed petition” that must be dismissed without consideration of other issues.
FACTS
Mr. Turay was committed as a sexually violent predator pursuant to chapter 71.09 RCW. He has a history of convictions of sexually violent crimes, including third degree rape in 1977, second degree rape in 1979, and second degree rape in 1985. He was released on parole for the 1985 conviction in October 1989. Parole was revoked in 1990 when Turay was found guilty of committing fourth degree assault on a woman flight attendant staying in a hotel, and of failing to submit to a polygraph.
On December 15, 1993, while Turay was incarcerated following parole revocation, the King County Prosecutor petitioned for Turay’s commitment as a sexually violent predator. The petition did not allege that Turay had committed a “recent overt act,” i.e., an act that either caused harm of a sexually violent nature or created a reasonable apprehension of such harm.
Following Turay’s trial, the court instructed the jury that to find Turay to be a sexually violent predator, the State had to prove that Turay had been convicted of a crime of sexual violence, specifically, rape in the second degree, and that he suffered from a mental abnormality that makes him likely to engage in predatory acts of sexual violence. The jury was not instructed that the State had to prove that Turay committed a “recent overt act.” The jury returned a verdict finding Turay to be a sexually violent predator, and deter*75mined that a less restrictive treatment option was not in the best interests of the public. Accordingly, on October 19, 1994, the court ordered Turay committed as a sexually violent predator.
Turay challenged his commitment by both appeal and personal restraint petition, which this court consolidated. In re Det. of Turay, 139 Wn.2d 379, 415-22, 986 P.2d 790, cert. denied, 531 U.S. 1125 (2001). The court affirmed the commitment order. Turay filed a second personal restraint petition in this court. That petition was dismissed on September 7, 2001. On May 3, 2002, Turay filed this third personal restraint petition in the Court of Appeals, chiefly claiming that his detention is unlawful because the State did not allege and prove a recent overt act establishing his present dangerousness. The Court of Appeals transferred the petition to this court. Turay’s motion for appointment of counsel to represent him at public expense was granted. The parties were directed to file additional supplemental briefs addressing whether the time limitation in RCW 10.73.090 applies to preclude consideration of Turay’s petition.
ANALYSIS
The first issue is whether RCW 10.73.090 applies to this case. RCW 10.73.090(1) provides that “[n]o petition or motion for collateral attack on a judgment and sentence in a criminal case may be filed more than one year after the judgment becomes final if the judgment and sentence is valid on its face and was rendered by a court of competent jurisdiction.” (Emphasis added.) RCW 10.73.100 lists exceptions to the one-year rule. Turay maintains, correctly, that a sexually violent predator proceeding under chapter 71.09 RCW is a civil, not a criminal case. See In re Pers. Restraint of Young, 122 Wn.2d 1, 18-25, 857 P.2d 989 (1993); In re Det. of Turay, 139 Wn.2d at 415; accord Seling v. Young, 531 U.S. 250, 121 S. Ct. 727, 148 L. Ed. 2d 734 (2001). Consequently, the time limit in RCW 10.73.090 does not directly apply to Turay’s personal restraint petition.
*76We agree with the State, however, that a one-year time bar applies under RCW 7.36.130. RCW 7.36.130 is one of the statutes pertaining to habeas corpus, and it states in part that “[n]o court or judge shall inquire into the legality of any judgment or process whereby the party is in custody, or discharge the party when the term of commitment has not expired” unless “the petition is filed within the time allowed by RCW 10.73.090 and 10.73.100.” RCW 7.36.130(1). Conspicuously, RCW 7.36.130 incorporates only the “time allowed” in RCW 10.73.090; it does not incorporate RCW 10.73.090 in its entirety, i.e., it does not incorporate that part of RCW 10.73.090 limiting its application to criminal cases.
We note that the legislature has expressly provided in RCW 71.09.080, concerning the rights of persons committed under the sexually violent predators laws, that nothing in chapter 71.09 “prohibits a person presently committed from exercising a right available to him or her for the purpose of obtaining release from confinement, including the right to petition for a writ of habeas corpus.” RCW 71.09.080(4).
Tur ay argues, however, that the habeas corpus statutes do not apply because he filed a personal restraint petition. He urges that his petition is governed by RAP 16.4, which incorporates RCW 10.73.090 in its entirety, including the statute’s limitation to criminal cases. See RAP 16.4(d).
This argument reflects a misunderstanding of the appellate courts’ jurisdiction over habeas corpus petitions and the function of the rules of appellate procedure. Turning first to the Court of Appeals, that court’s jurisdiction “shall be as provided by statute or by rules authorized by statute.” Const. art. IV, § 30(2); see In re Pers. Restraint of Johnson, 131 Wn.2d 558, 565, 933 P.2d 1019 (1997). In 1969, the legislature enacted RCW 2.06.030. This statute generally implements the constitutional provision by directing that “the court shall have exclusive appellate jurisdiction in all cases except” and then lists types of cases not relevant here. RCW 2.06.030 (emphasis added). The statute does not, however, address original jurisdiction to hear and decide *77petitions for writs of habeas corpus (or personal restraint petitions). In 1971, the legislature amended RCW 7.36.040 to provide the Court of Appeals with jurisdiction in habeas corpus matters. Laws of 1971, ch. 81, § 31. This court has held that RCW 7.36.040 is a “constitutional and fully effective grant of original habeas corpus jurisdiction to the Court of Appeals.” Holt v. Morris, 84 Wn.2d 841, 845 n.1, 529 P.2d 1081 (1974), overruled in part on other grounds by Wright v. Morris, 85 Wn.2d 899, 540 P.2d 893 (1975); see Johnson, 131 Wn.2d at 565. There are no other statutes granting such jurisdiction to the Court of Appeals, nor any statutes authorizing this court to establish any such jurisdiction by rule. See State v. Pascal, 108 Wn.2d 125, 131, 736 P.2d 1065 (1987) (noting the absence of any statute granting to any forum the authority to confine the jurisdiction of the Court of Appeals through rule-making power). The Court of Appeals itself has recognized that its original jurisdiction over an application for a writ of habeas corpus is derived from a reading of constitution article IV, section 30, RCW 2.06.030, and RCW 7.36.040.1 In re Habeas Corpus of Olson, 12 Wn. App. 682, 685, 531 P.2d 508 (1975); see 3 Lewis H. Orland & Karl B. Tegland, Washington Practice: Rules Practice RAP 16.3 (5th ed. 1998).
This court’s jurisdiction of habeas corpus procedures, in contrast, is provided for in article IV, section 4 of the Washington State Constitution and is rooted in a long common law history that includes early expression in the Magna Charta. See Toliver v. Olsen, 109 Wn.2d 607, 609-10, 746 P.2d 809 (1987); Honore v. State Bd. of Prison Terms & Paroles, 77 Wn.2d 660, 663, 466 P.2d 485 (1970). Indeed, a statutory grant of jurisdiction over habeas corpus proceedings to the Supreme Court existed in Washington territorial days, preceding adoption of the state constitution; that statement of jurisdiction finds continued expression in RCW 7.36.040. See In re Rafferty, 1 Wash. 382, 25 P. 465 (1890).
*78Although the sources of jurisdiction over habeas corpus proceedings are different for the Court of Appeals and this court, the two courts nevertheless have concurrent jurisdiction over habeas corpus proceedings, along with the superior courts. Toliver, 109 Wn.2d at 613. However, in the appellate courts the proceeding is denominated a “personal restraint petition” and procedures are covered by the rules of appellate procedure governing personal restraint petitions. Id.2 RAP 16.3(a) provides that RAP 16.3 through 16.15 and RAP 16.24 through 16.27 “establish a single procedure for original proceedings in the appellate court to obtain relief formerly available by a petition for writ of habeas corpus . . . .” (Emphasis added.) The procedure established in the rules “supersedes the appellate procedure formerly available for a petition for writ of habeas corpus” in the Court of Appeals and the Supreme Court. RAP 16.3(b).
Thus, whether filed in the Court of Appeals as a petition for a writ of habeas corpus or as a personal restraint petition, the single procedure of RAP 16.3 through 16.15 and RAP 16.24 through 16.27 applies and the petition is treated as a personal restraint petition. RAP 16.3(a); Toliver, 109 Wn.2d at 611-13. That Turay filed a “personal restraint petition” in the Court of Appeals rather than a “habeas corpus petition” is thus irrelevant.
Turay reasons, as noted, that RAP 16.4(d) incorporates RCW 10.73.090 and RCW 10.73.100 in their entirety, and therefore, by virtue of this procedural rule, the one-year limitation applies only in criminal cases. As explained, the procedures established in RAP 16.4 are applicable to petitions filed in the Court of Appeals as well as this court, and initially it appears that Turay makes a valid point. RAP 16.4(d) states in part that an appellate court will only grant relief “if such relief may be granted under RCW 10.73.090, *79.100, and .130.” RCW 10.73.090 is plainly incorporated by RAP 16.4(d) in its entirety, including the restriction to criminal cases, unlike the case in RCW 7.36.130, which incorporates only the time period itself and the exceptions.
However, in the end Turay’s argument must be rejected. Assuming, without deciding, that the time limits in RCW 7.36.1303 and RAP 16.4(d) (through its incorporation of RCW 10.73.090 and .100) are procedural, the statute prevails under the circumstances here. In general a procedural rule of this court supersedes statutes governing procedure in the Court of Appeals and this court. See Const. art. IV, § 30(5); RCW 2.06.030; RAP 1.1(g); RCW 2.04.190-.200. We have repeatedly held, however, that where a court rule and a procedural statute are inconsistent, the court rule governs, but the court will make every effort to harmonize apparent conflicts and where the two may be harmonized, the statute will be given effect.4 E.g., State v. Blilie, 132 Wn.2d 484, 491, 939 P.2d 691 (1997); State v. Blank, 131 Wn.2d 230, 250-51, 930 P.2d 1213 (1997) (finding no conflict between RCW 10.73.160 and RAP 15.2(e)); Nearing v. Golden State Foods Corp., 114 Wn.2d 817, 821, 792 P.2d 500 (1990); see State v. Murphy, 35 Wn. App. 658, 664, 669 P.2d 891 (1983) (finding no conflict between RCW 13.40.230 and RAP 18.13). “ ‘[A]n interpretation which gives effect to both provisions is the preferred interpretation.’ ” Murphy, 35 *80Wn. App. at 664 (quoting Emwright v. King County, 96 Wn.2d 538, 543, 637 P.2d 656 (1981)).5
Here, the rule and the statute may be harmonized. The time limit in RAP 16.4(d) applies to criminal cases. The time limit in RCW 7.36.130 applies to all petitions under chapter 7.36 RCW. Each of the provisions can be applied without any infringement on the other — in all criminal cases under both the rule and the statute the same one-year time limit and exceptions apply, and in other cases under the statute the one-year bar and exceptions apply. Nothing in RAP 16.4(d) precludes an additional provision, whether in a rule or statute, that imposes a time limit in noncriminal cases. We add that this is true whether the petition is originally filed in the Court of Appeals or in this court. The same rules of procedure apply in both courts, and the same analysis applies respecting RCW 7.36.130.
We hold, pursuant to RCW 7.36.130, that a personal restraint petition filed in the Court of Appeals or this court challenging commitment as a sexually violent predator is subject to the one-year time limitation allowed under RCW 10.73.090.
Turay contends, however, that he was not provided notice of the one-year time limitation. He argues that to preserve the constitutionality of RCW 10.73.090, this court must conclude that it does not apply to those civilly committed under the sexually violent predator statutes. He maintains that if RCW 10.73.090 is held to apply, the failure of the legislature to assure that notice of the time bar be given to this group will deny equal protection of the laws.6 Turay *81relies on In re Personal Restraint of Bratz, 101 Wn. App. 662, 669-70, 5 P.3d 759 (2000), where the Court of Appeals held that RCW 10.73.090 violates equal protection as applied to those who are committed following acquittals by reason of insanity for whom, unlike the case of convicted felons subject to the time bar, there is no requirement that notice of the time limitation be provided.7
We need not construe RCW 10.73.090 as Turay urges to avoid unconstitutionality since we conclude that by its terms RCW 10.73.090 itself does not apply to personal restraint petitions filed by those committed under the sexually violent predator statutes. RCW 7.36.130, which does apply, does not require that notice be given, nor does any other statute.
This does not mean individuals subject to the time limitation are without notice. Notice of the time limits is provided by the statute itself, RCW 7.36.130.
Turay also contends that the one-year time bar does not apply in his case because it applies only to a judgment that is valid on its face. RCW 10.73.090. He contends that the “charging” instrument in his case, the State’s petition for his commitment as a sexually violent predator, fails to allege a recent overt act and is therefore fatally defective. He maintains that as a result, his “judgment” is not valid on its face.
Initially, we conclude that the time limitation adopted in RCW 7.36.130 includes the requirement in RCW 10.73.090 that it be applied to a judgment that is valid on its face. Where a judgment and sentence in a criminal case is invalid on its face, there is no limit on the time allowed to file a personal restraint petition under RCW 10.73.090. Thus, under RCW 7.36.130, which incorporates the “time allowed by” RCW 10.73.090, there is also no limit on the time allowed in which to file a habeas corpus petition challenging a judgment that is invalid on its face. Therefore, if Mr. Turay establishes that his order of commitment *82was invalid on its face, the one-year time limitation does not apply.
However, he has failed to show invalidity within the meaning of the statute. In In re Personal Restraint of Hemenway, 147 Wn.2d 529, 55 P.3d 615 (2002), we noted that the relevant question in a criminal case is whether the judgment and sentence is valid on its face, not whether related documents, such as plea agreements, are valid on their face. Such documents may be relevant to the question whether a judgment is valid on its face, but only if they disclose facial invalidity in the judgment and sentence itself. 147 Wn.2d at 533. Accordingly, in the present context the relevant question is not whether the petition for commitment was valid, but rather whether Turay has identified a defect in the “judgment” that is disclosed by the petition. He has not. He has at most identified in the petition a failure of the State to allege all the requirements for his commitment as a sexually violent predator.
Turay next maintains that if the one-year time bar applies, exceptions to the time requirement apply in his case. As noted, RCW 7.36.130 adopts the exceptions listed in RCW 10.73.100. Turay first contends that the time bar does not apply because “[t]here has been a significant change in the law, whether substantive or procedural, which is material to the . . . order entered in a . . . civil proceeding” and the changed legal standard is retroactive. RCW 10.73.100(6). He argues that this court’s decision in In re Detention of Albrecht, 147 Wn.2d 1, 51 P.3d 73 (2002) constitutes a significant change in the law regarding the State’s obligation to prove a recent overt act under the due process clause.8 He maintains that Albrecht overturned in part the decision in In re Detention of Henrickson, 140 Wn.2d 686, 2 P.3d 473 (2000), which was based on the *83decision in In re Personal Restraint of Young, 122 Wn.2d 1, 857 P.2d 989 (1993).
One way in which a significant change in the law occurs is “where an intervening opinion has effectively overturned a prior appellate decision that was originally determinative of a material issue .. . .” In re Pers. Restraint of Greening, 141 Wn.2d 687, 697, 9 P.3d 206 (2000). An appellate decision that settles a point of law without overturning prior precedent is not such a case, and, of course, if the intervening opinion simply applies settled law to new facts, it does not constitute a significant change in the law. See Greening, 141 Wn.2d at 696 (citing State v. Olivera-Avila, 89 Wn. App. 313, 316, 949 P.2d 824 (1997)).
Upon examining the relevant cases, it is apparent that Albrecht does not constitute a significant change in the law. A person must be both mentally ill and presently dangerous in order for a civil commitment to be constitutional under the due process clause. Young, 122 Wn.2d at 27 (citing Addington v. Texas, 441 U.S. 418, 426, 99 S. Ct. 1804, 60 L. Ed. 2d 323 (1979); Foucha v. Louisiana, 504 U.S. 71, 112 S. Ct. 1780, 118 L. Ed. 2d 437 (1992)), Albrecht, 147 Wn.2d at 7-8. As a matter of due process, therefore, the State must allege and prove a recent overt act that caused harm or created a reasonable apprehension of dangerousness whenever the individual is not incarcerated at the time a petition for commitment as a sexually violent petitioner is filed. Young, 122 Wn.2d at 27. Where the individual is incarcerated prior to commitment, however, a requirement of a recent overt act would be impossible to meet. Therefore, no evidence of a recent overt act is required when the individual is so incarcerated because due process does not require that the absurd be done before a compelling state interest may be vindicated. Id. In response to Young, the legislature enacted legislation codifying the recent overt act requirement. Laws of 1995, ch. 216, § 3.
In Henrickson, 140 Wn.2d 686, the court was faced with two cases where persons found to be sexually violent predators were released into the community after their sexually violent offenses, but before incarceration on those *84offenses. In one of the cases, the individual was released pending appeal. In the other, the individual was released pending sentencing. In both cases, the individuals were incarcerated for their sex offenses at the time the State filed sexually violent predator petitions. This court concluded, in accord with Young, that no showing of a recent overt act was required under the due process clause because the individuals were incarcerated for their violent sex offenses at the time the petitions for commitment were filed: “We simply hold that when, at the time the petition is filed, an individual is incarcerated for a sexually violent offense, or for an act that itself would have constituted a recent overt act, due process does not require the State to prove a further overt act occurred between arrest and release from incarceration.” Henrickson, 140 Wn.2d at 697. The court also found no violation of the statutory recent overt act requirement.
Albrecht, the next relevant case, involved different factual circumstances. The petitioner had served that part of his sentence calling for incarceration and was released on community placement. He then violated the conditions of community placement, and was incarcerated as a result. While he was in total confinement for violating the conditions of community placement the State petitioned for his commitment as a sexually violent predator, but did not prove a recent overt act. This court found no statutory violation because the petitioner was in total confinement at the time the petition was filed. However, the court held that where the individual is in total confinement due to violations of community placement at the time a sexually violent predator petition is filed, due process requires the State allege and prove a recent overt act.
Turay believes that his situation is like that of the individual in Albrecht, i.e., that his incarceration due to parole violations puts him in a legally equivalent position to the individual in Albrecht. He maintains that Albrecht *85significantly changed the law by partially overturning Henrickson.9
We disagree. From the time Young was decided, which occurred before Turay’s commitment, he has clearly been able to argue the necessity of the State alleging and proving a recent overt act. The constitutional principle established in Young that such proof of current dangerousness is unnecessary only when the individual is incarcerated for a violent sexual offense or an act that itself constitutes a recent overt act has remained unchanged through Henrickson and Albrecht. Each of the latter cases simply involved application of the constitutional principle established in Young (and the statutory corollary enacted subsequent to Young) to new fact situations. As to Albrecht itself, it did not alter the holding in Henrickson, as this court expressly noted when it decided Albrecht. Albrecht, 147 Wn.2d at 11 n.ll. Rather than altering the rule of law that proof of a recent overt act is not required when the individual is in total confinement on the violent sex offense itself, the court simply held that when the individual is instead in total confinement for violating conditions of community placement after completing his or her period of incarceration on the violent sex offense and being released, the State must allege and prove a recent overt act in order to meet due process concerns.
Since Albrecht does not constitute a significant change in the law, as Turay claims, he has not established that the exception in RCW 10.73.100(6), adopted in RCW 7.36.130, applies.
Turay next claims that other exceptions in RCW 10.73.100 apply to excuse the late filing of his petition. However, since we have already determined that one of his claims does not fall within an exception in RCW 10.73.100, his petition must be dismissed. Where one or more of the grounds asserted for relief fall within the exceptions in RCW 10.73.100 and one or more do not, then the petition is *86a “mixed petition” that must be dismissed. In re Pers. Restraint of Hanker son, 149 Wn.2d 695, 697, 702, 72 P.3d 703 (2003); In re Pers. Restraint of Stoudmire, 141 Wn.2d 342, 349, 5 P.3d 1240 (2000); see RCW 10.73.100 (“[t]he time limit specified in RCW 10.73.090 does not apply to a petition or motion that is based solely on one or more of the following grounds . . . .” (emphasis added)). Therefore, once the court determines that any one of the claims raised does not fall within an exception, the petition must be dismissed without any further consideration. Hankerson, 149 Wn.2d at 701-02. The court will not advise as to which claims are time barred and which are not, nor will the court decide claims under RCW 10.73.100 that are not time barred. Id. at 703.
Turay has filed, at best, a mixed petition that must be dismissed.
Finally, we comment on the correct course of action when a personal restraint petition is filed in the Court of Appeals under circumstances like those in this case. As noted, that court transferred Turay’s personal restraint petition to this court. It did so pursuant to RCW 10.73.140 and In re Personal Restraint of Perkins, 143 Wn.2d 261, 263, 19 P.3d 1027 (2001). RCW 10.73.140 provides that if a person has filed a previous personal restraint petition, “the court of appeals will not consider the petition unless the person certifies that he or she has not filed a previous petition on similar grounds, and shows good cause why the petitioner did not raise the new grounds in the previous petition.” Turay did not comply with RCW 10.73.140 because he did not satisfy the “good cause” requirement. In accord with the analysis in In re Personal Restraint of Johnson, 131 Wn.2d 558, 933 P.2d 1019 (1997), and RCW 2.06.030, this court in Perkins held that the Court of Appeals retains the power to transfer a petition raising new grounds for relief to this court where the “good cause” requirement of RCW 10.73.140 has not been met. Perkins, 143 Wn.2d at 266-67.
However, in Perkins, the petition was not time barred because it fell within the excessive sentence exception in *87RCW 10.73.100(5). Perkins, 143 Wn.2d at 263. Here, in contrast, Turay’s petition is time barred, for the reasons addressed above. Thus, this case presents a different question: What is the proper action for the Court of Appeals to take where a personal restraint petition is untimely under RCW 7.36.130 and is also a successive petition pursuant to RCW 10.73.140 that the Court of Appeals has no authority to consider on the merits? We hold that in these circumstances the Court of Appeals must dismiss the petition as time barred rather than transfer it to this court.
Because we dismiss the personal restraint petition on the basis that it is time barred, we do not reach other issues raised by the State.
Turay’s personal restraint petition is dismissed.
Alexander, C.J., and Johnson, Ireland, Bridge, Chambers, Owens, and Fairhurst, JJ., concur.

 The court also referred to former CAROA (Court of Appeals Rules on Appeal) 56. RAP 16.3(c) now states that “[t]he Supreme Court and the Court of Appeals have original concurrent jurisdiction in personal restraint proceedings ....”


 The state constitution provides that the administration and procedures of the Court of Appeals shall be as provided by rules issued by the Supreme Court. Const. art. IV, § 30(5); see RCW 2.06.030 (implementing this constitutional provision). In contrast, habeas corpus proceedings in superior court are not governed by the rules of appellate procedure. RAP 16.3(b).


 The time limit at issue is that in RCW 7.36.130, not RCW 10.73.090. RCW 10.73.090 does not apply directly to this case because this case is not a criminal case, as explained. RCW 7.36.130 incorporates the one-year time period in RCW 10.73.090 and the exceptions in RCW 10.73.100, but does not incorporate RCW 10.73.090 in its entirety, unlike RAP 16.4(d).


 Here, we assume, without deciding, that the time limits in RCW 7.36.130 and RAP 16.4(d) are procedural. It may be necessary to decide this question in the future, for example, if the court considers adopting a rule with a different time limit. In this regard, we observe that giving effect to a statutory rule of procedure that does not conflict with any present procedural rule of this court does not in any way preclude this court from later adopting a rule governing the particular matter. If this court does adopt a rule, and the statute and the new rule conflict, the procedural rrde will prevail.


 RAP 18.22 lists some statutes that have been superseded by rule. The list includes RCW 7.36.040. Insofar as procedures are concerned, the rules of appellate procedure supersede any conflicting procedures set out in the statute. See RAP 18.22(b). However, the rules cannot, and do not, supersede the legislature’s grant of jurisdiction in the statute to the Court of Appeals over habeas corpus matters.


 RCW 10.73.110 provides for notice by the trial court of the time limitation and exceptions in RCW 10.73.090 and .100 at the time of a judgment and sentence in a criminal case, and RCW 10.73.120 required the Department of Corrections to attempt to provide notice to those who, on July 23, 1989, were serving terms of incarceration, probation, parole, or community supervision pursuant to a felony conviction.


 The correctness of the court’s analysis in Bratz is not before us.


 Prior to the decision in In re Detention of Albrecht, 147 Wn.2d 1, 51 P.3d 73 (2002), Turay relied on In re Personal Restraint of Davis, 109 Wn. App. 734, 37 P.3d 325 (2002). Albrecht involves the same question and holding as Davis, and thus the parties have shifted the focus to Albrecht.


 The State contends, however, that when an individual is incarcerated following revocation of parole, he or she is reincarcerated for the violent sex offense, and therefore Turay’s case is unlike that of the petitioner in Albrecht.